944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Lee GIBBS, Petitioner-Appellant,v.Edward W. MURRAY, Attorney General of Virginia, Respondents-Appellees.
No. 91-7127.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1991.Decided Sept. 20, 1991.As Amended Dec. 9, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, United States Magistrate Judge.  (CA-90-632-3)
David Lee Gibbs, appellant pro se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
David Lee Gibbs seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Gibbs v. Murray, CA-90-632-3 (E.D.Va. June 7, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The parties consented to the jurisdiction of the magistrate judge.   See 28 U.S.C. 636(c)